 

Case 2:18-mj-03085-DUTY Document`S Filed 12/07/18 _ Page"l of 6 Page |D #:199

lr'l

C&lSe 2218-mj»03085-DUTY *S_EALED* DOCUmenl 1-1 *SEALED* Flled 11120/18 Page 1 01°50

F’a e ID #:50
AO 93 {Rev. 12.-"09} Search end Scizure Wanant {[JSAO CDCA Rev._(]l;'l{)lq)

- UNITED STATES DISTRICT COURT

salem

Centra[ Dist:rict of California

In the Matter of the Search of
(Briejiy describe the properly fo be searched
or idenif;j) rise person by name and oddres.sj

6223 TANGLEWOOD STREET,
LAKEWOOD, CALIFORN|A

Case No. 2118-MJ-03085

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

 

of the following person or property located in the Centra| District of Californla
(ia'ennfv the person or describe the property to be searched and give irs ioc:ation):
See Atiachment A

The person or property to be searched, described above, is believed to conceal (idee¢;)jl rhe person er describe the
property to be seized)!
See Attachment B

l find that the aftidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property. Such aftidavit(s) or testimony are incorporated herein by reference and attached hereto.

YOU ARE COMJVLANDED to execute this warrant on or before 14 days from the date of its issuance
' (no! to exceed H doys)

iii in the daytime 6:00 a.rn. to 10 p.m. El at any time in the day or night as I find reasonable cause has been
established

4
Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place Where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magisu‘ate Judge
on duty at the time of the return through a filing Wlth the C|erk‘e Of'f|ce.
|’noine)

El I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched 01‘ Seized (check the appropriate boa;) |`_`l for days (not to exceed 30).

D until, the facts justifying the later specific date of

 

 

Dateandnmeissued: Hi ZQ| Bl% at M %%@>Jd§sw

City and state: Loe Angeles, California Honorab|e John E. N|cDermott. U.S. Nla@rate dodge
. Prinied name and title

BI IQL' h heiran F-`lrnu\rn ti ‘1|'\"\ l:lr\r'\r' Vn"l n')

 

 

Case -2:18-mj-03085-DUTY DocumentS- Filed 12/07/181 Page'Z 0f6 Page |D #:200

CaSe 2518-mj-03085-DUTY *SEALED* DOCUm€nt 1-1 *SEALED* Filed 11)'20)'18 Page 2 Of 50

 

 

AO 93 diem 12»499) Search and Seiznre H’arrant (Page 2) Page lD #|51
Retnrn
Case No. .' Date and time warrant executed: Copy of warrant and inventory left with.'
2:1s~nJ»03085 n/es}gers Cp'-so are tear .».~1 owns /?Oem

 

 

 

Inventoij»‘ made in the presence of.' ___/ _

5a wN,Ly 15on csra of o nies 5/1 €m¢ 6a1/deanva
Inventory ofti'ie property taken and name of any person(s) seized:
[Please provide a description that would be sufiicient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type of` documents, as opposed to “miscellaneous documents”) as well as the approximate
volume of any documents seized (e.g., number cf boxes). lt`reference is made to an attached description of property, specify the
number of pages to the attachment and any case number appearing thereon.]

 

565 n'inscll€o ~ inve‘wi;ay QV ic\»)'€ items 1 cafe lemon 33‘68 afoch g,,,,,a._,
-;nv€\\fl`eny of FAF€ cowT€-“NT,F.» gang 1{,9;L5BSSCFOBC{.F
52 times

 

Certtfication (by ofiicer present during the execution of the warrant)

 

.i' declare under penalty of perjury that f am an ojj‘icer who executed this warrant and that this inventory is correct and
was returned along with the original warrant to tile desigtatedjndge through aj?intg with the Cleric's Ojioe.

Date.' iQI 3! 113 c~“~;ji"l`°‘\""( 2 __

Execnting oj‘icer 's signature

now il . ?eeap_q¢ isaac defer l)s'r.r ga

Printed name and title

 

 

 

 

.r\ | |r\.n , .t\....._!__... n....-“..... »Idl.l... l:|.,\n» \mdi"\"l

 

 

 

OFF|CE OF lNSPECTOR GENERAL

t
' UN|TED STATES POSTAL SER\/|CE

 

SEARCH WARRANT |NVENTORY FORN|

 

` ' `_ 'SEARCH"WARRANT`jl_NFORMA:t_lON§-_ .-

. _Herf_§i ass »

 

Case Number:

16UILBB388CF03CF

 

 

 

ltEm{S) Obtalned By: MANUAL SEARCH
Search Warrant: Yes|X| No[| Consent Search: Yes l`_`l No »I<
Persona| Effects: Yesl No|:| Vehic|e: Yesl:l No>

 

 

Search incident to
Arrest:

Yes[:| NO Other (Speclfy}:Cllci< hereto enter text.

 

 

 

 

' ` z '-coMPANr`INFoRMAnoN: _§§f`jj

 

Companv Name:

USPS - PARAMOUNT POST OFF|CE 90723

 

 

|ndividua|l\|ame:

luAN cAuDlLLo ~ Buu< MA\L cLEal<
-" 1 ': vE_l_~ucLE 'lN'_r_~‘oaMarlol\__l_:'-' j_-

 

enter text.

vehicle lo':c§a;:< here re

Year:enter text here Nlake: enter text here Mode|: enter text here

 

 

Co|or: enter text here

 

Plate #: enter text here

 

\th: enter text here

 

Date of Inventorv: 11/28/2018

 

Specia| Agent: WALLY TSU| - EV|DENCE CUSTOD|AN

 

 

Search Location: 6223 TANGLEWOOD ST., LAKEWOOD, CA 90713

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|'l_'E_M N__UMBER:' ' _:§E_)`ESCRIPT|ON OF |TE`MS _;_' ' '

1 |mage of App|e iPhone

2 Bulk ~ Financia|~Rea| Estate documents (D-Bed)

3 Bulk ~ Financia| statements/Mai| in manila envelope {C~Night Stand)

4 Bulk ~ Bank statements/Tax bills/Mai|/Receipts (C-Night Stand)

5 Toshiba Satelllte Laptop ~ B|ack w/ SN: 99230852(1 (C~Bed)

6 Currencv - $7300 in pouch ($100 denominations) (C~Big dresser top drawer}

_7 Currencv - $7000 ($100 denominations) (C~Big dresser 2nd drawer}

8 Bu|k - Financial statements/Receipts (B- Front C|oset)

9 3 Pro Niag 30~round high capacity magazines (C~C|oset}

10 Arsenal Rifle Model SAMYUF 7 Cal. W/ SN: BA545008 w/ scope in carrier (C~Closet)

11 5 We||s Fargo Receipts}?! CA |D/Z Gift Cards/B Bank CC/l USPS Purchase Card (Person)

12 Currencv - $20,221{C~Sma|| dresser rt. Drawer)

13 Mexico Passport/Z mail/2 receipts (A-Lunchbox)

14 Wells Fargo Checl<book w/ Check No. 5340 (A~Lunchbox}

15 Currency - $2154 (Person)

16 1 MX Passport/3 US Passports/Wanda Weaver voided check no. 4786/Natura|ization Cert.
No 25542077/Juan Caudillo 55 Card/Wanda Weaver SS Card/Juan Caudi||o CA lD/Juan
Caudi||o US Passport Cardfluan Enrique Caudl||o Cifuentes MX Voter's Card/Juan Enrique
Caudi||o Cifuentes MX Driver’s License/Bank of An'lerica Checking Account Card/Z US
Bank receipts/We||s Fargo Bank Statement 9 Pgs./El Handwritten notes/USPS Nloney
Order Receipt for 51500 in Spanish.

17 7 handwritten notes {Person}

RESTR|CTED Thls report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
lNFDRMATlON ofthe U.S. Posta| Service Office of inspector Genera|. This report must not be released or disseminated to other parties without prior
!NVENTORY FDRM consultation with the Ofiice of |nspector Genera|. Unauthorized release mailr result in criminal prosecution
|GM 303.10*02 Page 1 of 2 12/2016

 

 

 

OFF|CE OF |NSPECTOR GENERAL

UN|TED STATES F'OSTAL SER\!lCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

text. vart' )7/@6€` b?
18 4 US Bank Checks totaling $20,861.38 (Person)
19 B|ack Gun Safe w/ unknown content (C-C|oset)
20 Sentry Safe w/ SN: SOBiO/-\N282099* - Lt. Tan [C~C|oset)
D|STRIBUTION .OF COPIES:
Case File Yes|Xl Nol:l
Agent File Yesl:l hicle
Sub}ect ¥esl Nol:i
Magistrate Yes No I:|
l
RESTR|CTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
INFORMATION of the U.S. Posta| Service Otfice of inspector Genera|. This report must not be released or disseminated to other partles without prior
lN'ltENTORY FORM consultation with the Ofiice of inspector Ger\eral. Unauthorlzed release may result in criminal prosecution.

 

|GIV| 303,10-02 Page 2 of 2 12/2016

 

 

 

OFF|CE OF |NSPECTOR GENERAL

UNlTED STATES F’OSTAL SERV|CE .- SEARCH WARRANT lNVENTORY FORN'|

 

sara mar 1

 

SEARCH WARRANT lNFORN|ATlON:

 

 

 

 

Case Number: 16U|LB3388CF03CF

|tem(s) Obtained Bv: Search of safe seized from Juan Caudil|o’s residence during a search warrant
Search Warrant: Yesl Noi:l Consent Search: Yes|:| NolX|
Persona| Effects: YesE Nol Vehicle: Yes|:l No|X|

 

 

Search incident to Other (Specify):Ciick here to enter text.

YesEi No-

 

 

 

 

 

 

 

 

 

 

 

Arrest:

COMPANY |NFORMAT|ON:
Companv Name: USPS ~ Paramount Post Office 90723
individual Name: iuan Caudillo - Bu|k Mail Clerk

VEH|CLE |NFORMATlON:

Vehicle lD:C|ick here to Year:enter text here Ma|<e: enter text here Niodel: enter text here
enter text.
Co|or: enter text here P|ate #: enter text here
ViN: enter text here Date of |nventorv: enter text here

 

 

Specia| Agent: SAs Brian A. Rudo|ph and Eric Gerbrands
Search Location: USPS OlG Office, 300 Long Beach B|vd, 2nd Floor, Long Beach CA 90802

 

 

 

 

 

lTEM NUN|BER: DESCR|PTION OF l`l'ENlS

1 B|ue box with writing on face “American Eagle Go|d Bullion Coins Proof Set” containing
2003 Go|d American Eag|e Fiftv Do||ar coin, twentyr five dollar coin, ten dollar coin and
five dollar coin. Sea|ed in a bag marked BAR 81 EG 11/29/18
2 B|ue coin box containing a coin bearing the writing ”Seven Do||ar Redeernabie Cash Va|ue
Circus Circus” on one side and ”Seven Do||ar Redeemable Cash Va|ue .999 fine silver
Circus Curcus Hote| Casino Reno, Nevada” on the other. Sea|ed in a bag marked BAR &
EG 11/29/18
3 Maroon coin box containing a coin bearing the writing ””Libertv ln God We Trust 1987”

- on one side and "United States of America 1 oz. fine silver one dollar”on the other.
Sea|ed in a bag marked BAR & EG 11/29/18
4 Niaroon box with writing on face ”American Eagle One Ounce Proof Si|ver Bu||ion Coin"
containing seven coins described as 1: gold in color coin bearing writing "estados unidos
mexicanos” on one side and ”1986 cope mundia| de futbo| Nlexico 86 $250” on the other;
2: gold in color coin bearing "estados unidos mexicanos” on one side and "1985 450 anos
de la casa de monedo Mexico 36 copa mudia| de futbo| $250 on the other; 3: gold in color
coin bearing writing ”estados unidos mexicanos” on one side and “1986 copa mundial de
futbo| Niexico 86 $500 on the other; 4: gold in color coin bearing writing ”estados unidos
mexicanos" on one side and ”450 anos de la casa de moneda 1985 Niexico 86 $500" on
the other; 5: Siiver in color coin bearing writing "una onza troyf de plata pura peso 33.625
gramos” on one side and “casa de moneda de mexico 1979" on the other; 6: silver in
color coin bearing writing ”.999 plata pura 2 onzas” on one side and "Azteca cuauhtemoc”
on the other; 7: gold in color coin bearing writing "dos v medio pesos 1945” on one side
and "estados unidos mexicanos” on the other. Sea|ed in a bag marked BAR & EG
11/29/13
5 Brown and gold box with writing on face ”The Engagement Ring Store John Cranda||
Jewe|ers” containing five gold in color metal neck|ace type chains; two gold in color metal
heart shaped pendants; one gold in color metal pendant bearing writing "Elia”; one gold

 

 

 

 

 

 

 

 

 

 

RESTRICTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
lNFORMATiON of the U.S. Posta| Service Office of inspector Genera|. This report must not be released or disseminated to other parties without prior

 

 

 

lN\.-‘ENTORY FDRM consultation with the Ofi`ice of inspector Genera|. Unauthorized release may result in criminal prosecution.

 

lGlVl 303.10-02 Page 1 Of 3 12/2016

 

 

text.

OFF|CE OF |NSPECTOR GENERAL
UNiTEo STATES PosTAi_ Senvice

SEARCH WARRANT lNVENTORY FOR|V|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F/WF¢»’ ?»fi <;'€' 2

5 continued in color pendant bearing writing ”# 1 DAD”; one gold in color metal ring with a clear stone
mounted on it; one silver colored coin bearing writing ”estados unidos mexicanos 25 lev
0.720” on one side and "]uegos de la xix olimpiada mexico 1968” on the other; and one
silver colored coin bearing writing “estados unidos mexicanos 0.720” on one side and “50
centavos 1925” on the other” Sea|ed in a bag marked BAR 81 EG 11/29/18 on the other

6 Piastic zip lock bag containing one gold in color metal necklace with a meda|ian bearing
the writing ”estados unidos mexicanos” on one side and “50 pesos 37.5 gr oro puro 1821
1945”; a plastic bag containing two gold color metal rings and a gold color metal bracelet;
a gold colored metal pendant with a photo iocket; a gold in color metal ball shaped
pendant; a gold in color gold metal braclet; a yellow envelope containing a gold in color
metal t)ra|et,l a plastic bag containing a gold in color metal bracelet and a gold in color
metal ring; a plastic bag containing three pairs of gold in color metal ear rings and two
gold in color metal rings; a plastic bag containing a gold in color metal broach which is
broken in two pieces; a plastic bag containing a pair of gold in color metal ear rings and
two gold in color metal rings, a gold in color metal bracelet and a gold in color metal
necklace which are connected by a plastic band with a tag bearing the writing
“22/12/2006 58176399 $6,000” and writing in Spanish appearing to describe the items.
Sea|ed in a bag marked BAR 81 EG 11/29/18

7 A gold in color metal piece ofjewe|rv in the shape of a hand grenade with numerous clear
stones attached to it. Sea|ed in a bag marked BAR 81 EG 11/29/18

8 A gold color box containing three gold in color metal rings. Sea|ed in a bag marked BAR
& EG 11/29/18

9 B|ue box containing a gold in color metal ring with a blue stone mounted on it. Ring
bears a tag marked 758.31 Sea|ed in a bag marked BAR & EG 11/29/18

10 Six pies of torn plastic tied to contain a unknown white substancel Combined weight of
2.3 grams. Sea|ed in a bag marked BAR 81 EG 11]29/18

11 Niiscel|aneous pieces of paper and photos found in the safe. Sea|ed in a bag marked
BAR & EG 11/29/18

12 $663,231.05 in U.S. Currencv. Sea|ed in two bags marked BAR & EG 11/29/18

enter text C|ick here to enter text.

enter text C|ick here to enter text.

enter text C|ick here to enter text.

enter text C|ick here to enter text.

enter text C|ick here to enter text.

enter text C|ick here to enter text. "

enter text C|ick here to enter text.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DiSTRiBUTlON OF COP|ES:

Case File Yesl Nol:l

Agent File Yes Nol:l

Su bject Yes m Nole

Niagistrate Yes NoU

RESTR|CTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
iNFORNiAT|ON of the U.S. Posta| Service Office of inspector Genera|. This report must not be released or disseminated to other parties without prior
iNVENTORY FORM consultation with the Office of inspector Genera|. Unauthorized release may result in criminal prosecution
|GM 303.10-02 Page 2 of 3 12/2016

 

